In re Landry, Tyler Ray; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Iberia, New Iberia City Court, No. 201300058-2; to the Court of Appeal, Third Circuit, No. KW 14-00015.
Writ granted; case remanded. The ruling of the Third Circuit is reversed and the case is remanded to the appellate court for review of the writ application on its merits. See State v. Goppelt, 08-0576, p. 2 (La.10/31/08), 993 So.2d 1188, 1189 (per *277curiam) (“[Rule 4-3] ‘[t]he rule should be sparingly applied in cases in which a defendant does not unreasonably delay in asserting her constitutional and statutory right to seek supervisory review in the court of appeal of proceedings that have concluded in conviction and sentence.’ ”).
JOHNSON, C.J., and GUIDRY and CLARK, JJ., would deny.